DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/094343 filed 11/10/2020.  
Claims 1-41 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 1/26/22, 11/4/21, 5/24/21 and 11/10/20 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/10/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-41 are rejected under 103(a) as being obvious YANG ET AL. (US PG PUB 2019/0380973) in view of HERON ET AL. (CN104936682; 9/2015) and as evidence by MATSUO ET AL. (US PG PUB 2017/0326060) and SUN ET AL. (US PG PUB 2014/0378304) in their entirety.  Hereby referred to as YANG, HERON, MATSUO and SUN.
Regarding claims 1-41:
YANG teaches in para [0140] small spherical particles, wherein the desirable particle sizes are obtained through process control and particulate sieving.  Para [0190] teaches that the viscosity of the liquid phase is critical and is desirably modified by customizing the liquid composition to a viscoelastic non-Newtonian fluid with low yield stress values. This is the equivalent of producing a high viscosity continuous phase at rest. Formation of a viscoelastic or a highly structured fluid phase provides additional resistive forces to particle sedimentation. Further, flocculation or aggregation can be controlled minimizing particle-particle interactions. The net effect would be the preservation of a homogeneous dispersed phase.  Para [0191] teaches the addition of hydrocolloids to the aqueous phase of the suspension increases viscosity, may produce viscoelasticity and can impart stability depending on the type of hydrocolloid, its concentration and the particle composition, geometry, size, and volume fraction. The particle size (i.e. droplets) distribution of the dispersed phase needs to be controlled by selecting the smallest realistic particle size in the high viscosity medium, i.e., <500 micron.  Para [0258] teaches substances that form inclusion compounds with active components.  Such agents may be useful in improving the properties of very insoluble and/or unstable actives. In general, these substances are doughnut-shaped molecules with hydrophobic internal cavities and hydrophilic exteriors.  Para [0017] also includes a rapid-dissolve film product containing at least one water-soluble polymer including polyethylene oxide alone or in combination with a hydrophilic cellulosic polymer.  Para [0126] teaches for example, the coating material may be guar gum.  Para [0196] teaches that the products are generally formed by combining a properly selected polymer and polar solvent, as well as any active ingredient or filler as desired. The solvent may be water, a polar organic solvent including, but not limited to, ethanol, isopropanol, acetone, methylene chloride, or any combination thereof.  TABLE 29 teaches the density of the compositions to be 0.969 to 1.123.  Para [0129] teaches useful, but non-limiting, acceptable oils to include mineral oil, peanut oil, soybean oil, sunflower oil, corn oil, olive oil, hard palm oil and rapeseed oil.   Para [0096] teaches moreover, the materials may be water soluble or water swellable at pressures less than atmospheric pressure (thereby falling within the claimed range of 0.01 atm to 8 atm; as atmospheric pressure is 1 atm).               
One of ordinary skilled in the art would recognized YANG small spherical particles would operate and function as the claimed invention; and the motivation is taught by YANG in para [0190] on how the viscosity of the liquid phase is critical and is desirable by customizing the liquid composition to a viscoelastic non-Newtonian fluid with low yield stress values.
YANG teaches the above disclosure but does not explicitly teaches wherein the extensional viscosity modifier reduces evaporation and increases droplet diffusion; wherein the hydrophilic portion has a viscosity of between 0.040 to 1500 centipoise (mPa.s); wherein the hydrophobic portion has an autoignition temperature of between 150 to 400°C; wherein the hydrophobic portion has a flash point of between -50 to 80°C; and wherein the selected range is from 1.9 atm to 7.5 atm at 56°C to 168°C.  However, one of ordinary skilled in the art would recognize the solution proposed is merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.  Furthermore, optimization of features have not been shown to provide a surprising effect such as the selection/ optimization of specific measurements such as pressure, temperature and flash point, and concentration values are prima facie obvious in the absence of new or unexpected results; as stated in the MPEP § 2144 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Finally, a droplet has been given its broadest interpretation to include the teachings of YANG; therefore, the properties in depending claims stated above are expected to be the same (or obvious) with such particles/droplets which are known.  These are inherent properties of said components; furthermore if the prior art composition does in fact possess a particular benefit, even though the benefit was not recognized by a certain test method and/or measurement that was recognized or disclosed in Applicant’s invention; the mere fact that applicant’s recognition of additional test methods and/or measurements to show the benefit of a particular composition so claimed in the prior art is not in itself sufficient to distinguish the claimed composition from the prior art (i.e. the properties above) are inherent properties because products of identical chemical composition cannot have mutually exclusive properties.
YANG does not explicitly disclose that the droplet comprises an amphiphile; however, it is within the scope of YANG as taught by HERON.
HERON teaches in the abstract a droplet interface wherein at least one layer contains amphiphile, amphiphilic molecule of the interface between polarizable medium and apolar medium, wherein each amphiphile, amphiphilic molecule includes the first external hydrophilic group, hydrophobic core group and the second external hydrophilic group, wherein each first and second external hydrophilies group is connected to hydrophobic core group.  
Further as evident by MATSUO in para [0028] for example, in the case of the above microemulsion prepared by high pressure emulsification, oil droplets comprise an amphiphile and a surfactant selected from those capable of forming a gel in an amphiphile-surfactant-water system at normal temperature or higher, and an oil, and microemulsions in which the substantially total amount of the amphiphile and surfactant is present at the interface of the oil droplets are particularly preferred. The gel is preferably the alpha-type from the viewpoint of stability, and the transition temperature of the gel is preferably 60 C. or more. As the amphiphile, higher alcohols and/or higher fatty acids having a carbon chain length of 16 or more are preferred. Specific examples include higher fatty acids such as lauric acid, myristic acid, palmitic acid, stearic acid, behenic acid (behenyl) acid, oleic acid, 12-hydroxystearic acid, undecylenic acid, tall oil acid, lanolin fatty acid, isostearic acid, linoleic acid, linolenic acid, and eicosapentaenoic acid, and linear/branched higher alcohols such as lauryl alcohol, cetyl alcohol, stearyl alcohol, behenyl alcohol, myristyl alcohol, oleyl alcohol, cetostearyl alcohol, monostearyl glycerine ether (batyl alcohol), 2-decyltetradecanol, lanolin alcohol, cholesterol, hexyldodecanol, isostearyl alcohol, and octyldodecanol. Additionally, as the surfactant, anionic or cationic ionic surfactants are preferred. Preferred examples of amphiphile-surfactant combinations include, but not limited to, behenic acid and/or behenyl alcohol (amphiphile)-behenic acid/potassium hydroxide fatty acid soap (surfactant), stearic acid and/or stearyl alcohol (amphiphile)-stearic acid/potassium hydroxide fatty acid soap (surfactant), stearyl alcohol (amphiphile)-sodium cetyl sulfate (surfactant), and behenyl alcohol (amphiphile)-behenyltrimethyl ammonium chloride (surfactant) and behenyl alcohol (amphiphile)-stearyltrimethyl ammonium chloride (surfactant).
Additionally, as evident by SUN in para [0004] wherein the high molecular weight water soluble polymers such as a guar gum, xanthan gum, polyacrylamides, polyethylene oxide, and other ethylenically unsaturated monomers are employed as drift control agents in the agricultural application. It has been generally accepted that polymers which give optimum spray drift control are either non-ionic (e.g., acrylamide homopolymer) or have relatively low anionic content (e.g. 5 to 30 wt. %) and also have relatively high intrinsic viscosity, for instance above 6 dl/g. Guar gum is one of the most widely used drift control agent in the current world market. It is believed that the polymers produce an enhanced extensional viscosity during spraying which is the main reason for the improved drift control over spraying water. Unfortunately, these polymers have various drawbacks. One drawback is that their solutions tend to show irreversible lose of their utility due to the fact that high molecular weight polymers undergo mechanical degradation of the polymer chain. Another drawback is that it takes a long time for the high molecular weight polymers to evenly disperse or dissolve in aqueous liquids which may lead to many large and undissolved particles that could plug the spraying nozzle. Still another drawback of polymers as drift control agents is that the polymers are difficult to build into a high salt premix pesticide formulation without gelling or phase separation. In addition, the polymer drift control agents perform mainly one task--to control drift of small droplets during spraying.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Again, MATSUO and SUN are considered teaching a reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771